Exhibit 10.53
COMPROMISE AND SETTLEMENT AGREEMENT
     BE IT KNOWN, that on the dates as indicated before the Notaries Public
hereinafter named and undersigned, personally came and appeared Shell and
Meridian, who, for the consideration contained herein, agree to the following
terms and conditions in this compromise and settlement agreement (“Compromise”).

I.   Definitions

     A. The term “Shell” as used in this Compromise shall mean any entity, firm,
corporation, partnership or organization directly or indirectly controlled by or
under direction of Shell Oil Company. This specifically includes, but is not
limited to, Shell Exploration & Production Company, Shell Louisiana Onshore
Properties, Inc., and SWEPI, LP (as successor to Shell Western E&P Inc.). The
term “Shell” shall also include any director, officer, parent, subsidiary,
predecessor, successor, assign, agent, servant, employee, attorneys, and all
other persons and entities representing Shell or acting on Shell’s behalf. For
purposes of this paragraph, the term “control” means the power to direct or
cause the direction of the management and policies of such entity, firm,
corporation, partnership or organization, directly or indirectly, whether
through the ownership of voting securities, by contract, or otherwise.
Accordingly, when used herein, the term “Shell” shall mean all of the entities
identified in this paragraph and any entity controlled by Shell.
     B. The term “Meridian” as used in this Compromise shall mean any entity,
firm, corporation, partnership or organization directly or indirectly controlled
by or under direction of The Meridian Resource Corporation. This specifically
includes, but is not limited to, Louisiana Onshore Properties, Inc. (LOPI), LOPI
Acquisition Corp., and The Meridian Resource and Exploration Company, LLC. The
term “Meridian” shall also include any director, officer, parent, subsidiary,
predecessor, successor, assign, agent, servant, employee, attorneys, and all
other persons and entities representing Meridian or acting on Meridian’s behalf.
For purposes of this paragraph, the term “control” means the power to direct or
cause the direction of the management and policies of such entity, firm,
corporation, partnership or organization, directly or indirectly, whether
through the ownership of voting securities, by contract, or otherwise.
Accordingly, when used herein, the term “Meridian” shall mean all of the
entities identified in this paragraph and any entity controlled by Meridian.
     C. The term “Arbitration” shall mean the arbitration initiated by SWEPI LP
(as successor to Shell Western E&P, Inc.) against The Meridian Resource
Corporation in a Notice of Arbitration dated May 11, 2009.
     D. The “Parties” shall mean Shell and Meridian.
     E. The “Effective Date” of this Compromise is September 1, 2009.

Page 1 of 11



--------------------------------------------------------------------------------



 



     F. The term “Exhibit B Properties” shall mean the wells listed on Exhibit B
together with any flowlines, structures, facilities and equipment associated
with such wells.

II.   Background

     Whereas, Shell has made demand for reimbursement of certain costs and
expenses pursuant to: (1) that certain Purchase and Sale Agreement between Shell
Western E&P Inc. and The Meridian Resource Exploration Company dated Effective
October 1, 1997 (Gibson/Humphreys and Turtle Bayou Fields, Terrebonne Parish,
Louisiana) (the “PSA”); and, (2) that certain Agreement and Plan of Merger by
and among The Meridian Resource Corporation, LOPI Acquisition Corp., Shell
Louisiana Onshore Properties, Inc., and Louisiana Onshore Properties, Inc. dated
March 27, 1998 (the “Agreement and Plan of Merger”), which two agreements are
collectively hereinafter referred to as the “Agreements.” By virtue of the
Agreements, Meridian acquired, among other things, certain oil and gas producing
properties with associated wells, equipment and facilities (the “Properties”).
     Whereas, demands have been made and lawsuits filed with respect to the
Properties which have resulted in the expenditure of money by Shell and
agreements to pay additional monies either as remediation expenditures or cash
settlement payments to the owners of the Properties.
     Whereas, Shell and Meridian disagree as to the scope of the indemnity
contained in the Agreements, and the responsibility of Meridian to reimburse
Shell for costs already incurred or which may be incurred in the future.
     Whereas, Shell has invoked and Meridian has responded to an arbitration
proceeding involving many of the items in covered by this agreement (the
“Arbitration”).
     Whereas, Meridian has been in negotiations with various entities for the
purpose of consummating a sale or other disposition of Meridian’s assets, or
completing an equity transaction with a third party (the “Corporate
Transaction”).

III.   Terms

     A. Meridian
     In consideration of the covenants contained herein, Meridian agrees to the
following:

  1.   Meridian’s obligations pursuant to this Sections III(A)(2) and (3) and
Section V(B) below shall become binding and effective upon either

  a.   the closing of a Corporate Transaction; or     b.   the payment of the
Initial Payment and the transfer of the Savanne Fee Property, as set forth
Sections III(A)(2) and (3) below, with

Page 2 of 11



--------------------------------------------------------------------------------



 



      the prior consent, if contractually-required, of the Agent and the
Required Lenders under The Meridian Amended and Restated Credit Agreement dated
as of December 23, 2004 (as amended).

      Otherwise, unless the Parties agree to extend the Compromise as set forth
in Section III(A)(4) below, this Compromise will terminate and neither Meridian
nor Shell shall be bound by its terms.     2.   Meridian will either make or
cause to be made a cash payment to Shell in the amount of $5,000,000.00, payable
in five equal, annual payments beginning on April 1, 2010, or at the closing of
the Corporate Transaction, whichever occurs earlier (the “Initial Payment”). In
the event that the closing date occurs before April 1, 2010, Meridian will
notify Shell of the closing date. Subsequent annual installments will be made on
January 4th for each of the following four years (“Yearly Installments”). Should
Meridian fail to timely make any subsequent annual installment interest shall
begin to run on such payment at a rate of 18%, or the maximum rate allowed by
law, whichever is lower, compounded annually beginning thirty (30) days after
said payment was due. Furthermore, Shell shall be entitled to recover from
Meridian its reasonable and necessary attorney’s fees and costs in any action to
recover such payment.     3.   At the time of closing of the Corporate
Transaction or at the time of the Initial Payment, whichever is earlier,
Meridian will convey good title to the Savanne Fee Property (as described in
Exhibit A hereto), to Shell and in connection with same will provide any and all
information concerning title and existing environmental conditions or activities
on the Savanne Fee Property.     4.   In the event that 1) Meridian is unable to
close a Corporate Transaction on or before April 1, 2010, and 2) Meridan fails
to make or cause to be made the Initial Payment and transfer the Savanne Fee
Property as set forth in Sections III(A)(2) and (3) above, this Compromise shall
terminate on April 2, 2010, and neither Party shall be obligated pursuant to its
terms, unless the Parties agree in writing to extend the time for Meridian to 1)
close a Corporate Transaction or 2) make or cause to be made the Initial Payment
and transfer the Savanne Fee Property as set forth in Sections III(A)(2) and
(3) above. Should the Parties agree to such an extension, this Compromise will
remain in force and effect as set out in any such extension agreement.     5.  
Meridian owns and operates the Exhibit B Properties. Meridian agrees to

  a.   plug and abandon these wells; and     b.   to remove all flowlines,
structures, facilities, and equipment associated with these wells.

  6.   In addition, Meridian shall remediate any land, to the extent and only to
the extent, that its operation of the Exhibit B Properties has caused
contamination or damage to the environment.     7.   Meridian agrees to restore
any lands associated with the Exhibit B Properties consistent with, and not
greater than, Meridian’s obligations

Page 3 of 11



--------------------------------------------------------------------------------



 



      pursuant to existing mineral lease or other applicable contractual
standard, and applicable regulatory standards.     8.   No action taken or not
taken by Meridian pursuant to Sections III(A)(5) or (6) to restore or remediate
any property shall preclude or prejudice any argument by Meridian pursuant to
any informal dispute resolution procedures or arbitration instituted pursuant to
Sections XI and XII of this Compromise that any or all restoration or
remediation undertaken by Meridian was, in fact, the obligation of Shell
pursuant to this Compromise.     9.   Meridian will indemnify Shell, only as set
forth in Section IV below, for Claims related to or arising out of the Exhibit B
Properties.     10.   Notwithstanding any other provision of this Section IIIA,
if any obligations are outstanding under the Meridian Amended and Restated
Credit Agreement dated as of December 23, 2004 (as amended), Meridian shall not
pay the Initial Payment or transfer the Savanne Fee Property as provided herein
until the closing of a Corporate Transaction or with the prior consent of the
Agent and the Required Lenders under such Credit Agreement.

     B. Shell
     In consideration of the covenants contained herein, Shell agrees to the
following:

  1.   Shell’s obligations pursuant to Sections III(B)(3) and V(A) below shall
become binding and effective upon the payment of the Initial Payment and the
transfer of the Savanne Fee Property as set forth Sections IIIA(2) and
(3) above. Otherwise, unless the Parties agree to extend the Compromise as set
forth in Section IIIA(4) above, this Compromise will terminate and neither
Meridian nor Shell shall be bound by its terms.     2.   Shell will abate the
Arbitration until Meridian makes the Initial Payment and transfers the Savanne
Fee Property, or until this Compromise terminates.     3.   Upon receipt of the
Initial Payment and the transfer of the Savanne Fee Property, Shell will dismiss
the Arbitration with prejudice. Notwithstanding such dismissal, Shell shall
retain the right to make any claim for breach of this Compromise, including but
not limited to a claim for indemnity pursuant to Section IV of this Compromise.
    4.   Should Shell undertake any restoration or remediation on lands on which
the Exhibit B Properties are contained then no action taken or not taken by
Shell shall preclude or prejudice any argument by Shell pursuant to any informal
dispute resolution procedures or arbitration instituted pursuant to Section XII
if this Compromise that any or all restoration or remediation undertaken by
Shell was, in fact, the obligation of Meridian pursuant to this Compromise.

Page 4 of 11



--------------------------------------------------------------------------------



 



IV.   Indemnity

     To the fullest extent permitted by law, Meridian shall indemnify and hold
harmless Shell, its affiliates, successors and assigns, and the respective
officers, directors, employees and agents of each (the “Shell Indemnified
Parties”), only for, and only to the extent that, a Claim or portion thereof
arises, results from, or is caused by the use, operation, lack of maintenance,
occupation, ownership or abandonment of the Exhibit B Properties on or after the
Effective Dates of the Agreements. If contamination on the land on which the
Exhibit B Properties are contained arose prior to the Effective Dates of the
Agreements, but spreads after the Effective Dates of the Agreements, then
Meridian shall not owe any indemnity to Shell for Claims relating to such
contamination or damage to the environment unless, and only to the extent that,
Meridian’s use of, or failure to properly maintain, the Exhibit B Properties
contributed to such contamination or damage to the environment. THE FOREGOING
OBLIGATION SHALL APPLY REGARDLESS OF THE NEGLIGENCE, FAULT OR THE STRICT OR
STATUTORY LIABILITY OF SHELL INDEMNIFIED PARTIES UNDER ANY LAW (INCLUDING
STATUTORY, REGULATORY AND CASE LAW), REGARDLESS OF WHETHER SUCH LAW WAS IN
EXISTENCE AS OF THE EFFECTIVE DATES OF THE AGREEMENTS. In the event of such a
Claim, Shell may select the counsel of its choice, and Meridian further
covenants and agrees to reimburse Shell for reasonable legal and expert fees and
costs incurred in response to any Claim or in defense of any suit(s) or
administrative proceeding(s) brought against Shell Indemnified Parties on
account of any such Claims involving the Exhibit B Properties indemnified
hereunder and to pay or discharge the full amount or obligation of such Claims
incurred by, accruing to or imposed on Shell Indemnified parties resulting from
any such Claim(s). Reimbursement of these fees and costs shall be limited to the
percentage of a Claim, if any, which is indemnified hereunder and there will be
no reimbursement of such fees and costs for the percentage of any Claim which is
not indemnified hereunder.
     “Claims” shall mean any and all claims, demands, loss, liability, liens,
demands, judgments, settlements, suits, causes of action, fines and penalties
assessed or costs of complying with any judgments, orders or decrees of courts,
administrative tribunals or other governmental entities, costs and any costs,
expenses and fees associated with the investigation, defense and resolution of
the foregoing, including without limitation, reasonable attorney’s fees, expert
costs and any cost or expense of any nature whatsoever incurred to contain,
remove, remedy, respond to, clean up, or abate any environmental impacts or
other contamination or pollution of the air, surface water, sediment,
groundwater, land surface or subsurface strata resulting from or related to the
operation, use, maintenance or ownership of the Properties, whether such
environmental impacts, contamination or pollution is located on, within, under
or above, or emanates from real property included in the Properties. Claims may
be based on any theory of tort, contract, strict liability, statutory liability
(including without limitation, fines, penalties, obligations or requirements),
property damage, damage to the environment, or damage to natural resources made
or any other basis for liability and shall include, without limitation, any
Claims arising, occurring or resulting from, related to or based on the injury,
disease, or death of any persons (including, without limitation, the
indemnifying Party’s employees,

Page 5 of 11



--------------------------------------------------------------------------------



 



agents and representatives) or damage to, loss or destruction of any property,
real or personal.
     “Historical or Pending Claims” shall mean Claims asserted or noticed prior
to September 1, 2009.

V.   Releases

     A. Shell, for consideration recited herein and subject to the terms
indicated does hereby release, remise and forever discharge Meridian from
responsibility for all indemnity claims, past, present and future, under
Section 21 of the PSA and Section 12.1(c) and (d) of the Agreement and Plan of
Merger except for indemnity associated with the properties described in the
Exhibit B Properties, as set forth in Section IV of the Compromise. Shell also
releases Meridian for any Historical or Pending Claims for environmental impacts
or contamination relating to the Properties regardless of whether they are 1)
contained within the scope of Section 21 of the PSA and/or Section 12.1(c) and
(d) of the Agreement and Plan of Merger or 2) whether such claims would
otherwise constitute indemnifiable claims pursuant to Section IV of this
Compromise.
     B. Meridian, for consideration recited herein and subject to the terms
indicated does hereby release, remise and forever discharge Shell from
responsibility for all indemnity claims under Section 21 of the PSA and
Section 12.1(c) and (d) of the Agreement and Plan of Merger. This release
includes any Historical or Pending Claims for environmental impacts or
contamination regardless of whether they are contained within the scope of those
sections.

VI.   Assignment of Rights for Properties Not Listed on Exhibit B

     Meridian has assigned or sold those Properties not listed in Exhibit B. To
the extent that the agreements under which those Properties not listed on
Exhibit B were sold or assigned contain obligations on the part of the assignees
to conduct decommissioning, abandonment, remediation or restoration, or provide
defense and indemnity, Meridian agrees, to make such rights available to Shell.
Meridian shall cooperate in the enforcement of said rights by (i) at Shell’s
request, assigning such rights to Shell or (ii) pursuing rights against the
assignees in Meridian’s name at Shell’s direction and expense. For all Claims
not arising from Exhibit B Properties and not involving Historical or Pending
Claims, Shell shall reimburse Meridian out of any recovery from such assigned
rights in an amount equal to the ratio between any amounts paid by Meridian and
Shell with respect to the Claim. If the parties are unable to agree on the
proper ratio, then either party may invoke the dispute resolution procedures of
Section XII of this Compromise. Meridian agrees to remain contractually
obligated to the terms and conditions of this Compromise even though the
Exhibit B Properties have been sold or divested.

Page 6 of 11



--------------------------------------------------------------------------------



 



VII.   Cooperation

     Shell and Meridian agree to reasonably cooperate with respect to Claims
relating to the Properties by providing documents, participating in discovery if
necessary, and providing witnesses for deposition to defend or otherwise address
the Claims which may arise with respect to the Properties in order to resolve
those Claims, demands or lawsuits in the most feasible and economical manner.
Nothing in this sub-paragraph shall obligate either party to make any financial
contribution with regard to the Claims. This obligation of cooperation does not
prohibit either party from resolving Claims against it, but such resolution does
not eliminate that party’s obligation to cooperate with the other. Furthermore,
as part of this duty to cooperate, Shell and Meridian agree that neither party
will initiate contact with a landowner, regulator, or other third party and
suggest or recommend that environmental-related work needs to be done on any of
the Properties that would be the responsibility of the other party pursuant to
this Compromise. If a landowner or a regulator delivers to either Meridian or
Shell a written notification seeking a response concerning an alleged
environmental problem with respect to the Properties, the receiving party shall
notify the other prior to responding.
     If after the Effective Date of this Compromise Meridian discovers
contamination on the land on which the Exhibit B Properties are located that
Meridian contends arose prior to the Effective Date of the Agreements, Meridian
shall notify Shell of such contamination within a reasonable time.

VIII.   Business Focal Point.

     Meridian shall appoint its Vice President of Engineering and Operations as
a point of contact for Shell. Such individual shall be empowered to coordinate
access by Shell to the Properties to the extent Meridian still owns any or all
of the Properties. Meridian shall allow reasonable access by Shell to said
Properties for the purpose of conducting work of an environmental,
decommissioning, or safety-related nature so long as there is no material
interference with Meridian’s operations. Shell agrees to execute the Agreement
for Indemnification and Responsibility for Damages (the “Indemnification
Agreement”) made part of this Compromise as Exhibit C, and to be the
Indemnifying Party as defined in the Indemnification Agreement, in advance of
entering upon the Properties.

IX.   Cooperation With Funded Efforts.

     Meridian agrees as is reasonable, in instances where Shell requests
Meridian’s assistance, to contract directly with contractors to undertake
environmental cleanup, decommissioning or safety-related work on the Properties
as directed by, or in conjunction with, Shell so long as there is no material
interference with Meridian’s operations. Shell agrees to pay for all such costs
or expenses within 30 days of receiving

Page 7 of 11



--------------------------------------------------------------------------------



 



any invoice from Meridian for reimbursement of such third-party costs or
expenses. Shell agrees to execute the Indemnification Agreement made part of
this Compromise as Exhibit C, and to be the Indemnifying Party as defined in the
Indemnification Agreement, before Meridian will contract for this work.

X.   Regulatory Compliance

     Meridian acknowledges the existence of certain laws and regulations
pursuant to which governmental authorities may require it to perform work on the
Exhibit B Properties. Meridian will undertake to complete any and all of these
activities timely and completely in accordance with governmental policies,
practices, protocols and standards, and will protect and indemnify Shell in
accordance with the above provisions of this Compromise with respect to such
governmental action.

XI.   Future Dispute Resolution

     Meridian and Shell adopt the arbitration provisions set out Article 12.5 of
the Agreement and Plan of Merger, which are hereby incorporated by reference,
and made applicable to this Compromise. To the extent that any provisions in
this Compromise regarding the recovery or reimbursement of attorneys’ fees and
costs conflict with the provisions of Article 12.5 of the Agreement and Plan of
Merger, the provisions of this Compromise control. As a precursor to binding
arbitration, but without prejudice to the right of either party to invoke same,
Meridian and Shell agree to appoint Business Liaisons who shall be charged with
the obligation of sharing information with respect to the Properties and
existing or potential demands, claims or lawsuits by third parties relating to
the Properties, and to resolve any disputes between Meridian and Shell relating
to the Properties, the Agreements or this Compromise. The Business Liaisons
shall be designated in Exhibit D, hereto. In the event of any dispute between
Meridian and Shell with regard to the Properties, the Agreements or this
Compromise, the Business Liaisons agree to meet within 5 business days of
receipt of written notice of the dispute by either party. If the dispute cannot
be resolved by the Business Liaisons, either Business liaison shall call for the
engagement of the services of a mutually agreed upon mediator to resolve the
dispute. The mediation shall be conducted within 30 business days of the receipt
of the written notice of dispute. The parties agree to employ their best efforts
to resolve the dispute by meeting and mediation promptly. In the event that the
dispute is not resolved within 30 business days of the receipt of the written
notice of dispute, then the parties are free to invoke the mandatory arbitration
procedure as set forth in the Agreements.

XII.   Resolution of Future Claims

     In the event that Claims are made against Shell after the Effective Date of
this Compromise with respect to the Exhibit B Properties, the following
procedures shall be employed if Shell contends that all or part of the Claims
are indemnified pursuant to this Compromise.

Page 8 of 11



--------------------------------------------------------------------------------



 



  1.   Shell will provide written notice to Meridian or its successor or assign
of such Claims within 30 days of receipt of those Claims.     2.   Shell and
Meridian will cooperate in an effort to facilitate the resolution of such
Claims.     3.   After final resolution of the underlying Claims, Shell and
Meridian will meet and attempt to reach agreement concerning the percentage, if
any, of such Claims that are covered by the indemnity provisions of this
Compromise.. In reaching this allocation, the parties will not be bound by any
responsibility determinations in this underlying litigation or settlement.    
4.   If the parties are unable to agree, Shell and/or Meridian shall thereafter
have the right to initiate arbitration under the provisions of this Compromise.
In any such arbitration:

  a.   The arbitrator will not be bound by any responsibility determinations in
the underlying litigation or settlement;     b.   Meridian shall have the right
to challenge the reasonableness and necessity of any amounts spent or
obligations undertaken by Shell to resolve any Claim or satisfy any judgment or
governmental order; and     c.   Meridian and Shell shall retain the right to
contend that some or all costs and expenses incurred by either party in
resolving the underlying Claims relate to contamination or environmental damage
arising either prior to, or after, the Effective Dates of the Agreements as
defined in Section IV above.

XIII.   Voluntary Agreement

     The Parties acknowledge that each has had an opportunity to consult with
its or his respective attorney concerning the meaning, import, and legal
significance of this Compromise, and each has read this Compromise, as signified
by their signatures hereto, and is voluntarily executing the same for the
purposes and consideration herein expressed.

XIV.   Representations and Warranties of Authority

     All Parties represent and warrant (1) that the signatories to this
Compromise have full legal right, power, and authority to execute this
Compromise and bind the parties for whom they execute the Compromise; (2) that
they have read the above and foregoing Compromise; and (3) that they are not
relying on any representations not contained herein. The parties further
understand that this Compromise covers and includes every claim of every kind
that they have or may have had, contingent or otherwise, against the other
parties. Each Party hereby represents that no one connected with or representing
the other Party has made any representations of any kind either as to the
liability or as to damages in order to induce such party to make this settlement
and release, and each Party hereby states that it is making this settlement and
executing this release solely of its/his own judgment.

Page 9 of 11



--------------------------------------------------------------------------------



 



XV.   No Assignment of Claims

     Each Party represents and warrants that it/he is the full and sole owner of
the claims, demands, actions, or causes of action referred to in this Compromise
at the time of the execution of this Compromise and that it/he has not assigned,
transferred or purported to assign or transfer any of the claims, actions or
liabilities released in the paragraph entitled Releases above.

XVI.   Authority of Signatories

     Each of the signatories to this Compromise warrants that he/she is
authorized and empowered to execute this Compromise.

XVII.   Counterparts

     This agreement may be executed simultaneously or in counterpart and those
counterparts shall be construed together as one agreement.

XVIII.   Joint Drafting

     All parties to this agreement have, with the aid of legal counsel, jointly
participated in the drafting of this agreement and understand and freely agree
to the terms and conditions herein.

XIX.   Binding Effect

     This Compromise shall be binding upon and inure to the benefit of the
parties hereto and to their respective representatives, successors and assigns.
Meridian agrees to cause any successor or assign who purchase or acquires a
controlling interest in Meridian, if any, assume the obligations herein and
acknowledge that assumption by written agreement, a copy of which shall be
provided to Shell.

XX.   Copies

     It is understood and agreed that this Compromise may be executed in a
number of identical counterparts, each of which shall be deemed an original for
all purposes.

XXI.   Headings

     The headings and subsections of this Compromise are inserted for
convenience only and shall not control or affect the meaning, construction, or
effect of this Compromise, or any of its provisions hereof.
SIGNATURE PAGES FOLLOW

Page 10 of 11



--------------------------------------------------------------------------------



 



Signature Page Compromise and Settlement Agreement
County Of Harris
State of Texas

          SO AGREED:  The Meridian Resource Corporation
      BY:  /s/ Paul D. Ching         Title: Chairman, CEO and President         
 

Subscribed before me, Notary Public, this 11th Day of January, 2010

            /s/ Melinda Frew       Notary Public           

Signature Page Compromise and Settlement Agreement
County Of Harris
State of Texas

          SO AGREED:  Shell Oil Company, SWEPI LP
      BY:  /s/ B.K. Garrison         Title: Attorney-in-Fact           

Subscribed before me, Notary Public, this 11th Day of January, 2010

            /s/ Melinda Frew       Notary Public         

Page 11 of 11